IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLES WAYNE COPE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2297

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 9, 2016.

An appeal from the Circuit Court for Baker County.
Mark W. Moseley, Judge.

Charles Wayne Cope, pro se; Nancy A. Daniels, Public Defender, and William
Pafford, Assistant Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.
LEWIS, THOMAS, and MAKAR, JJ., CONCUR.




                               2